Citation Nr: 0210573	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Mr. Daniel G. Krasnegor, 
Attorney at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



REMAND

In December 2000, the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's petition to reopen a 
previously denied claim for service connection for a foot 
disorder.  He appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In October 2001, 
after considering motions filed by VA's Office of General 
Counsel and the veteran's representative, the Court issued an 
order vacating the Board's decision and remanding the case 
for further development and readjudication in light of 
the Veterans Claims Assistance Act of 2000 (the "VCAA").  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In July 2002, after receiving the case back from the Court, 
the Board contacted the veteran's representative to clarify 
whether the veteran would like a hearing.  And the 
representative indicated the veteran would prefer a video-
conference hearing at the regional office (RO) before a 
Member of the Board sitting in Washington, D.C.  The veteran 
since has changed his mind, however, indicating in a 
subsequent statement submitted later in July 2002 that he 
does not want a 
video-conference hearing but, instead, wants a travel Board 
hearing with the Member of the Board conducting the hearing 
actually at the RO.  Therefore, the veteran must be scheduled 
for this type of hearing prior to any further consideration 
of his claim.  See 38 C.F.R. § 20.704 (2002).

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity and 
notify him of the date, time and location 
of the hearing.  And if, for whatever 
reason, he decides that he no longer 
wants this type of hearing or fails to 
report for the hearing on the date 
scheduled, then this must be documented 
in the claims folder.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


